                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION
  UNITED STATES OF AMERICA                     )
                                               )
          v.                                   )   Case No. 3:17-CR-037 JD
                                               )            3:17-CV-943 JD
  LORENZO RODGERS JR.                          )

                                   OPINION AND ORDER

       Lorenzo Rodgers pled guilty to possessing a firearm as a felon and received a sentence of

92 months of imprisonment. He now moves to vacate his conviction and sentence under 28

U.S.C. § 2255, arguing that he received ineffective assistance of counsel. The Court appointed

counsel to assist Mr. Rodgers in procuring evidence to support his claim, and the motion has

been fully briefed. For the following reasons, the Court denies Mr. Rodgers’ motion.

                               I. FACTUAL BACKGROUND

       In April 2017, police officers in South Bend responded to a call about a domestic

disturbance. Upon arriving at the home, they found a distraught Shakyra Brown, who had called

911, and Lorenzo Rodgers, who was shouting profanities at her. The officers could smell

marijuana and saw what appeared to be marijuana on the floor and a table. Ms. Brown told the

officers that she and Mr. Rodgers had been in an argument and that Mr. Rodgers had pointed a

firearm at her. She led the officers into a bedroom, where a handgun was sticking out from under

a mattress. Officers then applied for and received a warrant to search the home. They found two

loaded handguns, one of which Mr. Rodgers later admitted to possessing, plus an assortment of

accessories and ammunition. They also found drugs and drug paraphernalia, including marijuana

and a substance suspected to be heroin; baggies and two digital scales; and a large amount of

cash wrapped in rubber bands and hidden in the ceiling of the bathroom. In an interview with the
ATF later that day, Ms. Brown reiterated that Mr. Rodgers had pointed a firearm at her during an

argument.

       Mr. Rodgers was charged with possessing a firearm as a felon, in violation of 18 U.S.C.

§ 922(g)(1), and received appointed counsel. He later pled guilty pursuant to a plea agreement. In

that agreement, Mr. Rodgers agreed to plead guilty and to waive his right to challenge his

conviction or sentence on any ground other than a claim of ineffective assistance of counsel. The

government also agreed to recommend a three-level reduction for acceptance of responsibility

under the Sentencing Guidelines, but that agreement was contingent on Mr. Rodgers’ continued

manifestation of acceptance of responsibility. At a change of plea hearing, Mr. Rodgers’ testified

under oath that he understood the charges against him and the penalties; that he was satisfied

with his counsel’s performance; and that he was pleading voluntarily, as no threats or promises

had been made to induce his plea. The Court accepted Mr. Rodgers’ guilty plea.

       Prior to the sentencing hearing, a probation officer prepared a Presentence Report setting

forth the calculation of the Sentencing Guidelines. Mr. Rodgers had a base offense level of 20

and also received a 2-level enhancement because the firearm had been reported stolen. The

Presentence Report also applied a 4-level enhancement for possessing a firearm in connection

with another felony offense. U.S.S.G. § 2K2.1(b)(6)(B). It identified two separate offenses that

supported that enhancement: pointing a firearm at Ms. Brown, and distributing controlled

substances. Because Mr. Rodgers denied committing those offenses, the Presentence Report also

omitted any reduction for acceptance of responsibility. Prior to sentencing, Mr. Rodgers’ counsel

objected to the Presentence Report, contending that Mr. Rodgers did not possess the firearm in

connection with another felony offense and that he was entitled to a reduction for acceptance of

responsibility.



                                                2
       At the sentencing hearing, the Court accepted evidence and argument from both sides on

those objections. The government presented the testimony of an officer to corroborate its

contention that Mr. Rodgers had been dealing drugs. Mr. Rodgers’ counsel cross-examined that

officer, whose testimony the Court ultimately declined to rely on. Mr. Rodgers’ counsel also

submitted exhibits on his behalf, namely letters written to Mr. Rodgers in prison by Ms. Brown

in which she expressed her love for him and her frustration about their separation. Counsel

argued that the letters showed support for Mr. Rodgers, which he argued was inconsistent with

Mr. Rodgers having pointed a firearm at her, as she told officers at the time of his arrest.

       After considering the parties’ evidence and arguments, the Court overruled Mr. Rodgers’

objections. The Court found that Mr. Rodgers had committed the offense of pointing a firearm,

as it found Ms. Brown’s multiple statements to officers in the immediate aftermath of the event

to be more reliable than Mr. Rodgers’ denial or Ms. Brown’s later letters of support. The Court

also found that Mr. Rodgers possessed the firearm in connection with drug dealing, based on the

drugs, paraphernalia, and cash found in his home. Those findings independently justified the

four-level enhancement for possessing a firearm in connection with another felony. In addition,

because Mr. Rodgers falsely denied that relevant conduct, the Court found that he was not

entitled to a reduction for acceptance of responsibility. Mr. Rodgers’ guideline sentencing range

thus became 92 to 115 months of imprisonment. After hearing from the parties and considering

all of the factors under § 3553(a), the Court sentenced Mr. Rodgers to 92 months of

imprisonment.

       Mr. Rodgers did not file a notice of appeal. Instead, he filed a motion under § 2255,

asking to vacate his conviction and sentence because he received ineffective assistance of

counsel. The government filed a response to that motion. In his reply brief, Mr. Rodgers asserted



                                                  3
for the first time that his trial counsel was ineffective at sentencing for failing to call Ms. Brown

as a witness. He also filed a motion seeking discovery in support of that claim. The Court found

that the discovery Mr. Rodgers sought was not appropriate. The Court advised Mr. Rodgers,

though, if he believed Ms. Brown would have offered useful testimony at his sentencing hearing,

he should submit an affidavit from Ms. Brown explaining the facts that she would have testified

to if called as a witness at that hearing. The Court also noted that if he could not do so, Mr.

Rodgers should submit his own affidavit specifically identifying the facts to which he believes

Ms. Brown would have testified. The Court finally noted that it would appoint counsel to assist

Mr. Rodgers in gathering that evidence if he requested. Mr. Rodgers then made that request,

which the Court granted. After receiving multiple extensions of time, Mr. Rodgers, who is now

represented, did not file any affidavits or other evidence, but both parties have filed supplemental

memoranda, so the motion is ripe.

                                  II. STANDARD OF REVIEW

        Section 2255(a) of Title 28 provides that a federal prisoner “claiming the right to be

released upon the ground that the sentence was imposed in violation of the Constitution or laws

of the United States . . . may move the court which imposed the sentence to vacate, set aside or

correct the sentence.” 28 U.S.C. § 2255(a). The Seventh Circuit has recognized that § 2255

relief is appropriate only for “an error of law that is jurisdictional, constitutional, or constitutes a

fundamental defect which inherently results in a complete miscarriage of justice.” Harris v.

United States, 366 F.3d 593, 594 (7th Cir. 2004). Relief under § 2255 is extraordinary because it

seeks to reopen the criminal process to a person who has already had an opportunity of full

process. Almonacid v. United States, 476 F.3d 518, 521 (7th Cir. 2007) (citing Kafo v. United

States, 467 F.3d 1063, 1068 (7th Cir. 2006)). Upon the filing of a motion, the Court may permit

discovery and may direct the parties to expand the record, and the Court must hold a hearing
                                                   4
unless “the motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief[.]” 28 U.S.C. § 2255(b); Rules Governing Section 2255 Proceedings for the

United States District Courts R. 6, 7, 8.

                                        III. DISCUSSION

       Mr. Rodgers claims that his trial counsel provided ineffective assistance in connection

with both his guilty plea and the sentencing hearing. A criminal defendant is entitled to the

assistance of counsel for his defense. U.S. Const. amend. VI; Strickland v. Washington, 466 U.S.

668, 688 (1984). A defendant who was denied the effective assistance of counsel can receive

relief under § 2255. To prevail on a claim of ineffective assistance of counsel, a defendant must

show: (1) that his counsel’s performance was deficient, meaning that it fell below an objective

standard of reasonableness; and (2) that he was prejudiced by the deficiencies in his counsel’s

performance, meaning that there is a reasonable probability that the results of the proceeding

would have been different with effective representation. Strickland v. Washington, 466 U.S. 687

(1984); Koons v. United States, 639 F.3d 348, 351 (7th Cir. 2011); Fuller v. United States, 398

F.3d 644, 650 (7th Cir. 2005). The Court addresses Mr. Rodgers’ claims in turn, but begins by

addressing the government’s threshold argument that the motion is barred by a waiver.

A.     Waiver

       At the outset, the government argues that the motion is barred by a waiver in Mr.

Rodgers’ plea agreement. The government fails to acknowledge, though, that the plea agreement

contained an express carve-out for claims of ineffective assistance of counsel. In the plea

agreement, Mr. Rodgers waived his right to challenge his conviction or sentence “on any ground

other than a claim of ineffective assistance of counsel.” [DE 18 ¶ 9(e)]. All of the claims in Mr.

Rodgers’ motion are asserted through the prism of ineffective assistance of counsel. Because

those claims do not fall within the scope of the waiver, they are not barred.

                                                 5
B.     Ineffective Assistance in Connection with Guilty Plea

       In his initial motion, Mr. Rodgers offered several arguments for why he received

ineffective assistance of counsel in connection with his guilty plea. To begin with, though, Mr.

Rodgers withdrew those arguments in his reply brief. The government had argued in its response

brief that Mr. Rodgers’ sworn testimony at the change of plea hearing established that his guilty

plea was knowing and voluntary. Mr. Rodgers conceded that point in his reply brief and

withdrew these arguments, clarifying that his claim is only that he received ineffective assistance

of counsel at sentencing. [DE 66 p. 2, 4].

       Mr. Rodgers’ supplemental brief overlooks that withdrawal and argues these claims on

their merits. To the extent Mr. Rodgers now wishes to proceed on these claims, they would fail

on their merits anyway. Mr. Rodgers first argued that he received ineffective assistance because

his trial counsel encouraged him to cooperate with the government and to provide information on

criminal activity by others, which Mr. Rodgers refused to do. As the government notes, though,

this was not deficient performance, it was exemplary performance. A court can take a

defendant’s cooperation into account in reaching a sentence, see U.S.S.G. § 5K1.1, and it is not

unusual for a court to reduce a sentence by months or even years when a defendant provides

substantial assistance. If Mr. Rodgers had decided to cooperate, he might have received a shorter

term of imprisonment, and counsel provided sound advice in advising him of that fact.

Moreover, Mr. Rodgers has not suggested that he suffered any prejudice, as he declined to take

counsel’s advice and did not cooperate with the government in that manner.

       Mr. Rodgers similarly argued that an ATF agent told him he could be sent away for 15

years if he did not cooperate. He claims that the “ensuing pressure” caused him to enter a plea

agreement. He alleges that his attorney was ineffective in allowing the agent to make that

representation, and that his attorney advised him to state at the change of plea hearing that he had
                                                 6
not been promised, threatened, or intimidated by anyone to plead guilty. First, though, the

government is permitted to threaten additional charges or penalties to entice a defendant to plead

guilty, United States v. Tingle, 880 F.3d 850, 856 (7th Cir. 2018), just as it is permitted to

promise a benefit in return for a defendant’s cooperation. A plea is not involuntary because the

government applies “pressure” in that manner—a choice can be voluntary even if it is a choice

between two bad options. Hays v. United States, 397 F.3d 564, 570 (7th Cir. 2005) (“A plea

agreement is constitutionally valid if it represents a voluntary and intelligent choice among the

alternative courses of action open to the defendant.”).

       In addition, as Mr. Rodgers acknowledges, the voluntariness of his plea was explored at

length during the change of plea hearing. Mr. Rodgers testified under oath at that hearing that he

had had enough time to discuss the case with his attorney and was satisfied with his attorney’s

representation; that he was pleading guilty of his own free will and understood the consequences

of his plea; that no threats or force were used against him to get him to plead guilty; and that no

promises were made to him to get him to plead guilty. [DE 46 p. 7, 20–21]. Mr. Rodgers

nonetheless suggests in his supplemental brief that the Court should hold a hearing to determine

if his plea was really voluntary. But the Court already held a hearing on that subject—that was

the point of the change of plea hearing—and Mr. Rodgers is not entitled to another hearing just

to establish that he perjured himself at the first hearing. Thompson v. United States, 732 F.3d

826, 829 (7th Cir. 2013); United States v. Peterson, 414 F.3d 825, 827 (7th Cir. 2005). Mr.

Rodgers acknowledged that in his reply brief, which is why he withdrew that claim.

       Finally, Mr. Rodgers argued that his attorney was ineffective for failing to file a motion

to suppress evidence discovered in a search of his home. When a defendant’s claim of

ineffectiveness is based on counsel’s failure to file a motion to suppress, a defendant must “prove



                                                  7
the motion was meritorious.” United States v. Cieslowski, 410 F.3d 353, 360 (7th Cir. 2005);

Long v. United States, 847 F.3d 916, 920 (7th Cir. 2017). Mr. Rodgers has not done so. In fact,

his own filings never even identified a basis upon which he could argue that the search was

unlawful. In the supplemental brief, Mr. Rodgers’ counsel suggests that Ms. Brown might testify

that she had not called the police and did not lead them to the firearm on the night of Mr.

Rodgers’ arrest, but that is pure speculation without any support in the record. Not even Mr.

Rodgers has suggested that Ms. Brown would deny having done those things; his argument is

rather that she “regret[s]” having done so and would have provided exculpatory information at

sentencing notwithstanding her previous statements to the police. Without any basis for arguing

that the search was unlawful, Mr. Rodgers has not shown that counsel was ineffective for failing

to move to suppress or that he suffered any prejudice as a result. Each of his claims relative to his

guilty plea and conviction thus fail.

C.     Ineffective Assistance at Sentencing

       Mr. Rodgers next argues that his attorney rendered ineffective assistance at sentencing.

Mr. Rodgers had objected at sentencing to a four-level enhancement for possessing the firearm in

connection with another felony offense. The Court overruled the objection and found that the

enhancement applied for two independent reasons: Mr. Rodgers pointed the firearm at his

girlfriend, and he possessed the firearm in connection with his drug dealing. Because Mr.

Rodgers falsely denied that relevant conduct, the Court also found that he was not eligible for a

reduction for acceptance of responsibility. In his present motion, Mr. Rodgers claims that his

trial counsel was ineffective for failing to address those issues at sentencing.1 He argues that his


1
  It is worth noting that it does not appear that Ms. Brown’s would-be testimony would have had
any effect on the guideline calculation. The Court found that the enhancement applied (and in
turn that Mr. Rodgers was not entitled to a reduction for acceptance) for two independent
reasons, and the finding that Mr. Rodgers was dealing drugs was supported by ample evidence
                                                  8
counsel should have called his girlfriend as a witness, and that he should have objected to the

government’s “breach” of the plea agreement by not recommending a reduction for acceptance

of responsibility.

       Beginning with the latter argument, the government did not breach the plea agreement,

and trial counsel did object to the lack of a reduction for acceptance of responsibility, just as Mr.

Rodgers argues he should have. In the plea agreement, the government agreed to recommend a

reduction for acceptance of responsibility only so long as Mr. Rodgers continued to accept

responsibility. In particular, the plea agreement states:

       I understand that the government’s obligation to recommend acceptance of
       responsibility pursuant to this plea agreement is contingent upon my continuing
       manifestation of acceptance of responsibility. Should I deny my involvement, give
       conflicting statements of my involvement, or engage in additional criminal conduct
       such as the personal use of controlled substances, I further understand that the
       government shall not be bound to recommend the reduction based upon acceptance
       of responsibility.

[DE 18 ¶ 9(g)(1)]. Mr. Rodgers did not hold up his end of that deal, as he falsely denied dealing

drugs and pointing a firearm at his girlfriend. The government was thus not bound to recommend

a reduction for acceptance of responsibility. In addition, Mr. Rodgers’ trial counsel argued that

Mr. Rodgers should still receive the reduction because he pled guilty and had admitted his

offense conduct. The Court found, though, that because Mr. Rodgers falsely denied his relevant

conduct, he had not clearly demonstrated an acceptance of responsibility, so he was not entitled

to this reduction. See U.S.S.G. § 3E1.1 n.1(A) (“A defendant who falsely denies, or frivolously

contests, relevant conduct that the court determines to be true has acted in a manner inconsistent




apart from any statements Ms. Brown made. The question is thus only whether her testimony
might have affected the Court’s analysis under § 3553(a). As discussed below, Mr. Rodgers has
failed to show any potential prejudice in that respect because he has not offered sufficient details
about what Ms. Brown’s testimony would have been.
                                                  9
with acceptance of responsibility[.]”). Mr. Rodgers has thus not shown any shortcoming in

counsel’s performance in that regard.

       The only remaining claim is that Mr. Rodgers’ trial counsel was ineffective for failing to

interview Mr. Rodgers’ girlfriend, Shakyra Brown, and to call her as a witness at sentencing.2

This claim fails, however, because Mr. Rodgers has failed to provide a statement from Ms.

Brown, or even to explain what facts she would have testified to if called. The Seventh Circuit

has held that “[i]t is firmly established that in order to succeed on a failure to investigate claim,

the petitioner must demonstrate what the attorney would have discovered had a proper

investigation occurred, as well as what evidence would have been introduced at trial.” Wright v.

Gramley, 125 F.3d 1038, 1044 (7th Cir. 1997). “In the case of an uncalled witness, [the Seventh

Circuit has] held that at the very least the petitioner must submit an affidavit from the uncalled

witness stating the testimony he or she would have given had they been called [to testify].” Id.;

see also Bittis v. United States, 107 F.3d 873 (7th Cir. 1997); United States v. Ashimi, 932 F.2d

643, 650 (7th Cir. 1991).

       The Seventh Circuit has suggested that “[a]s a preliminary step” for such claims, “the

district court may deem it advisable to appoint counsel to assist the incarcerated [defendant] to

contact [the witness] and to obtain the needed evidentiary submission.” Wright, 125 F.3d at

1044. The Court did exactly that. After Mr. Rodgers filed his reply brief, in which he raised Ms.

Brown’s would-be testimony, the Court advised him that he needed to “submit an affidavit from

Ms. Brown explaining the facts that she would have testified to if called as a witness at that



2
  The government represents in its supplemental brief that trial counsel did interview Ms. Brown
and that she stood by her prior statements to the police. If true, then counsel properly
investigated and wisely chose not to call such an adverse witness at sentencing. But because the
government has not submitted any evidence in support of that representation, the Court cannot
rely on it at this stage.
                                                  10
[sentencing] hearing.” [DE 67]. The Court also advised Mr. Rodgers that the Court would

appoint counsel to assist him if he requested. When Mr. Rodgers made that request, the Court

appointed counsel. [DE 69].

       Counsel appeared on Mr. Rodgers behalf on November 5, 2018, and the Court set a

deadline for the submission of any additional materials. Counsel sought multiple extensions of

that deadline, each of which the Court granted. Finally, over six months after being appointed,

counsel filed a supplemental brief in which he represented that he and his office had made

multiple attempts to contact Ms. Brown, but that she refused to cooperate. Thus, he did not

submit an affidavit from Ms. Brown explaining what her testimony would have been. Nor did he

submit an affidavit from Mr. Rodgers setting forth in detail what he believes Ms. Brown’s

testimony would have been, which the Court previously instructed he should do in that event.

[DE 67 p. 2]. See also Lafuente v. United States, 617 F.3d 944, 946–47 (7th Cir. 2010) (holding

that a court may direct the parties to expand the record with evidentiary submissions in order to

determine whether a hearing is needed).

       Without those materials, all that Mr. Rodgers has provided are vague and conclusory

allegations as to what Ms. Brown’s testimony might have been. Mr. Rodgers states that Ms.

Brown “regretted” having provided information to officers and was “willing to provide

exculpatory information,” but he does not say what that exculpatory information would have

been. He similarly says that Ms. Brown “recants what she [has] done,” but he does not say in

what respect or what her testimony would have been had she testified at the sentencing hearing.

[DE 66]. Those statements also came only in Mr. Rodgers’ reply brief, which was not submitted

under oath, so there is no evidentiary support at all for any of these allegations. Having failed to

provide any detail about what Ms. Brown’s testimony would have been had she been called to



                                                 11
testify, Mr. Rodgers failed to provide the support required for this claim. Yang v. Pollard, 202 F.

App’x 134, 137 (7th Cir. 2006) (“In federal court, [a petitioner] cannot simply state that a

putative witness’s testimony would have been favorable because speculation alone cannot

support an ineffective-assistance claim.”); Wooten v. Hartwig, 108 F.3d 1380 (table), 1997 WL

119585, at *2 (7th Cir. 1997) (affirming the dismissal of a habeas petition because the petitioner

“failed to submit affidavits with his habeas petition setting out the potential testimony of these

uncalled witnesses”); Ashimi, 932 F.2d at 650; Wright, 125 F.3d at 1044.

       Counsel requests in the supplemental brief that the Court nonetheless hold a hearing to

find out what Ms. Brown’s testimony might have been, but that is not warranted. An evidentiary

hearing is not required “if the petitioner makes allegations that are ‘vague, conclusory, or

palpably incredible,’ rather than ‘detailed and specific.’” Martin v. United States, 789 F.3d 703,

706 (7th Cir. 2015) (quoting Kafo, 467 F.3d at 1067). A hearing is an opportunity to resolve

disputes, not to go on a fishing expedition. Mr. Rodgers had access upon request to the full

spectrum of discovery devices under the Federal Rules of Civil and Criminal Procedure. See

Rules Governing Section 2255 Proceedings R. 6(a) (“A judge may, for good cause, authorize a

party to conduct discovery under the Federal Rules of Criminal Procedure or Civil

Procedure[.]”). That includes the ability to subpoena a reluctant witness. Fed. R. Civ. P. 45. Mr.

Rodgers had the assistance of counsel and an extensive amount of time in which to develop the

evidence necessary to show that a hearing is warranted in this case, after being told by the Court

what information he needed to provide. See Lafuente, 617 F.3d at 946; Wright, 125 F.3d at 1044.

But he has not done so. Instead, he has offered only vague and conclusory allegations about what

Ms. Brown might have testified to, which does not justify a hearing.




                                                 12
       Without having shown that Ms. Brown would have offered testimony that could have

impacted the outcome of the sentencing hearing, Mr. Rodgers failed to show that his attorney

rendered ineffective assistance or that he suffered prejudice as a result. He is therefore not

entitled to relief under § 2255, so the Court denies his motion.

D.     Certificate of Appealability

       The Court also declines to issue a certificate of appealability. A certificate of

appealability may be issued “only if the applicant has made a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c); Rule 11, Rules Governing Section 2255 Proceedings

for the United States District Courts. The substantial showing standard is met when “reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)); see Young v. United States, 523 F.3d 717

(7th Cir. 2008). For the reasons the Court already discussed in denying the motion, the Court

does not believe that the resolution of this motion is debatable or that the issues deserve

encouragement to proceed further.

       The Court advises Mr. Rodgers, though, that pursuant to Rule 22(b) of the Federal Rules

of Appellate Procedure, when the district judge denies a certificate of appealability, the applicant

may request a circuit judge to issue the certificate. If Mr. Rodgers wishes to appeal this

judgment, a notice of appeal must be filed within 60 days after the judgment is entered. Fed. R.

App. P. 4(a); Guyton v. United States, 453 F.3d 425, 427 (7th Cir. 2006).




                                                 13
                                     IV. CONCLUSION

       The Court DENIES Mr. Rodgers’ motion under § 2255 [DE 41] and DENIES the

issuance of a certificate of appealability. The Clerk is DIRECTED to enter judgment

accordingly.

       SO ORDERED.

       ENTERED: July 26, 2019


                                                   /s/ JON E. DEGUILIO
                                            Judge
                                            United States District Court




                                              14
